Citation Nr: 0507006	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  95-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed headaches.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active military service from March 1964 to 
March 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the RO.  

The Board remanded this case to the RO in April 1997, 
February 1999 and January 2000 for additional development of 
the record.  

The Board notes that the veteran did not appear for a March 
1996 personal hearing scheduled in connection with his claim.  



FINDING OF FACT

The currently demonstrated migraine headache disorder is not 
shown to be due to any event or incident of the veteran's 
period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by migraine headaches is 
not due disease or injury that was incurred in or aggravated 
by his active service; nor may any organic disease of the 
nervous system be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO for which he failed to appear.  

Further, by the June 1995 Statement of the Case, the November 
1998, June 1999 and May 2004 Supplemental Statements of the 
Case, and a November 2003 letter, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised via the November 2003 
letter and May 2004 Supplemental Statement of the Case, 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the April 2004 VA medical examination 
report indicates that the veteran had applied for Social 
Security benefits.  There is no indication that this 
application has anything to do with headaches or indeed that 
he had applied for disability benefits.  

In any event, the April 2004 VA medical opinion outlined 
hereinbelow takes into account the entire record to include 
the service medical records, and it is not reasonably 
foreseeable that a contemporary opinion regarding the 
severity of the veteran's headaches would have any impact on 
an opinion regarding etiology.  Thus, a remand for these 
records is not required.  See 38 U.S.C.A. § 5103A; Sabonis, 
infra; Soyini, infra.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 

On February 1964 report of medical history, the veteran noted 
having symptomatology such as eye trouble and dizzy spells.  

On February 1964 report of medical examination, no pertinent 
disability was found.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

On an April 1965 report of medical history, the veteran noted 
no pertinent symptoms.  

On a May 1965 report of medical examination, headaches were 
not found.  Indeed, the only condition diagnosed was pes 
planus.  Again, the veteran was assigned a perfect PULHES 
physical profile.  Id.

On February 1967 report of medical history completed by the 
veteran prior to separation, he checked "frequent or sever" 
headaches.  

No headache disorder was diagnosed in connection with the 
corresponding medical examination.  Again, a perfect PULHES 
physical profile was assessed.  Id.

The August 1986 VA progress notes indicated complaints of 
visual disturbance that had been present since his return 
from Vietnam.  

An August 1986 private medical notation reflected an episode 
of an ocular migraine.  

The June 1990 VA medical records reveal that the veteran 
sought treatment for headaches.  

A January 1994 private neurologic examination report reflects 
a 25-year history of headaches as recounted by the veteran.  
The examiner opined that the veteran's medical history was 
very compatible with that of migraine headaches and that the 
veteran's visual scotoma was compatible with the visual 
scotoma of migraines.  

An April 1994 VA medical examination report indicated 
complaints of headaches, occasional nausea and seldom 
vomiting.  The examiner diagnosed headaches.  

A January 2000 magnetic resonance imaging of the brain 
revealed a few nonspecific small foci of white matter 
signaling abnormality in the frontal lobes of unknown 
chronicity.  Otherwise, the examination was unremarkable.  

A May 2000 private medical examination report revealed an 
opinion that the veteran's headaches were most likely 
muscular in origin.  

On April 2004 VA neurologic examination, the veteran reported 
that his headaches began while in service immediately after 
his return from Vietnam.  He denied having a history a head 
injury but indicated that his mother suffered from headaches.  
He denied having headaches before service.  

The veteran's headaches appeared twice a month and lasted 
eight hours to one week.  The headaches, according to the 
veteran, sometimes caused vomiting.  

The examiner diagnosed migraine headaches with associated 
vomiting and no history of head injury.  A computed 
tomography scan of the head indicated mild prominence of the 
sulci suggesting some mild atrophy.  There was no mass effect 
or hemorrhage.  

The examiner opined that the veteran's headaches were not 
related to disease or injury that was incurred in or 
aggravated by service.  The examiner further indicated that 
he had reviewed the entire record before rendering his 
opinion.  




Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran currently has been diagnosed as having migraine 
headaches.  A present disability is a prerequisite for the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  

In addition to a present headaches disorder, however, the 
evidence must reflect a nexus between the headaches and some 
event or incident of service.  38 C.F.R. § 3.303.  
Significantly, the medical records in this regard do not show 
the presence of a migraine headache disorder until many years 
after service.  

The only evidence of record that addresses the likely 
etiology of the claimed headaches is the April 2004 VA 
neurologic examination report, which reflects a medical 
opinion that the veteran's migraine headaches were not due to 
disease or injury that was incurred in or aggravated by 
service.  

This medical opinion, the Board notes, is based on a 
comprehensive medical examination that included a computed 
tomography scan of the head and a review of the entire 
medical record.  

The Board observes that a private medical opinion indicated 
that the veteran's headaches were muscular in nature.  
However, a basis for relating the headaches to some event or 
incident of service was not mentioned in that report.  

As no competent evidence has been presented to show that the 
veteran has current migraine headache disability due to 
service, service connection must be denied.  

The veteran is of the opinion that his current headaches are 
related to service.  The veteran, however, has not been shown 
to be qualified to render medical opinions upon which the 
Board may rely.  See Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule may not be favorably 
applied in this case.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.  



ORDER

Service connection for migraine headaches is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


